Citation Nr: 1216245	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for a service-connected lower back disorder, currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active military duty from June 1966 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board remanded this matter for additional development and medical inquiry in March and September 2011.  Following an additional review of the claims file, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

During the appeal period, the Veteran has been rated as 40 percent disabled for his lower back disorder.  

The Board must determine whether a higher evaluation under the relevant rating criteria for lower back disorders has been authorized at any time during the appeal period.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Diagnostic Codes 5235-5243 (2011).  

To determine whether a rating in excess of 40 percent has been warranted under this provision, the record must address whether the Veteran has:  unfavorable ankylosis of the entire thoracolumbar spine (such evidence would warrant the assignment of a 50 percent evaluation); and/or, incapacitating episodes due to intervertebral disc syndrome having a total duration of at least six weeks in the past 12 months (such evidence would warrant the assignment of a 60 percent evaluation).  Id.  

Information regarding ankylosis and incapacitating episodes was sought in the September 2011 remand.  The March 2011 VA examination report noted ankylosis of part of the thoracolumbar spine, with a spinal position of neutral.  However, it was also noted that there were neurological symptoms due to nerve root stretching of unfavorable ankylosis.  It was indicated that further examination was needed to determine if there is unfavorable ankylosis of the lumbar spine which would support a higher rating.  

The subsequent October 2011 VA examination report noted findings regarding incapacitating episodes.  But that report did not note findings regarding ankylosis.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with a previous remand).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should again be provided with an appropriate VA examination to determine the nature and severity of his lower back disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full. 

The examiner should specifically note whether: the Veteran has unfavorable ankylosis of the entire thoracolumbar spine; and/or, has had incapacitating episodes having a total duration of at least six weeks in the past 12 months.

2.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


